DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/054612 filed on September 29, 2017 which claims priority from U.S. Provisional Application No. 62/403,014, filed on September 30, 2016. 

Response to Amendment
Applicant’s amendment filed December 23, 2020 amending claim 1 has been entered.  Claims 8, 9, 11, 12, 16-18, 20, 21, 24, 25 and 30 are withdrawn.  Claims 3, 6, 7, 10, 13-15, 19, 22, 23, 26-29 and 31-33 are canceled.  Claims 1, 2, 4 and 5 are currently presented for examination.  The claims are being examined as they read on Applicant’s elected species of a method of repressing ILC2-dependent AHR in a subject in need thereof, comprising administering to the subject an effective amount of 4-OH-GTS-21 as a species of an 7nAChr agonist.

Response to Arguments
Due to Applicant’s amendment to claim 1, the previous rejection under 35 USC 112(b) is hereby withdrawn.
December 23, 2020 with respect to the remaining rejections have been fully considered but they are not persuasive.  Applicant argues that not every inflammatory condition such as asthma is responsive to a drug or a compound that represses ILC-2 dependent AHR because not all inflammatory conditions such as asthma are ILC2-dependent.  Applicant refers to Gold et al. which teaches that certain allergens induce AHR dependent on ILC-2 while other allergens induce AHR that is not dependent on ILC2.
This argument is found not persuasive since claim 1 of the instant application as it reads on the elected species recites a method of repressing ILC2-dependent airway hyperreactivity/hyperresponsiveness (AHR) in a subject in need thereof comprising administering to the subject an effective amount of any 7nAChr agonist such as an active form of GTS-21.  Thus the claim requires repressing ILC2-dependent AHR with the administration of an 7nAChr agonist such as an active form of GTS-21 in a subject in need thereof.  Tracey et al. teaches and claims the treatment of asthma and allergy in general and AHR is inherent to asthma.  Thus the prior art of record specifically teaches and claims the treatment of asthma by the administration of the 7nAChr agonist, 4-OH-GTS-21 which is an active form of GTS-21.  Therefore the administration of 4-OH-GTS-21 to a patient with asthma as taught in Tracey et al. will inherently repress ILC2-dependent AHR in a patient in need thereof.  The claims of the instant application are drawn to a mechanism of action which will inherently occur by administration of the same compound as claimed since a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   Therefore it is maintained that the method of Tracey et al. will inherently repress ILC2-dependent AHR associated with asthma in a patient in need thereof since Tracey et al. specifically teaches and claims the administration of the same 7nAChr agonist as claimed for the treatment of asthma.
	Applicant’s argument with respect to the rejection under 35 USC 103 is found not persuasive for the same reasons as detailed above since Applicant has not provided any additional reasons for traversal.
Thus for reasons of record and for the reasons detailed above, the previous rejections under 35 USC 102 and 35 USC 103 are hereby maintained and reproduced below.  This action is FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracey et al. U.S. Patent No. 7,273,872 B2.
Claims 1, 2 and 4 of the instant application claim a method of repressing ILC2-dependent AHR in a subject in need thereof, comprising administering to the subject an effective amount of an 7nAChr agonist such as 4-OH-GTS-21.  A subject in need of repressing ILC2-dependent AHR is being interpreted as a subject having an inflammatory disorder related to ILC2 including inflammatory disorders such as upper respiratory inflammation, lower respiratory inflammation, rhinitis, sinusitis, allergic and non-allergic asthma, eczema, atopic dermatitis, rheumatological diseases including rheumatoid arthritis and finally diseases related to main ILC2 enriched region including mucosal tissues and intestinal tract (inflammatory bowel diseases (IBD), including Crohn's disease (CD) and ulcerative colitis (UC) and food allergy as described in paragraph [0117] of the instant specification.
Claims 1, 8 and 12 of Tracey et al. claim a method of treating a patient suffering from an inflammatory condition, comprising treating said patient with a therapeutically effective amount of a cholinergic agonist selective for an 7 nicotinic receptor, wherein said condition is selected from the group consisting of peritonitis, sepsis, endotoxic shock, adult respiratory distress syndrome, chronic obstructive pulmonary disease, rheumatoid arthritis, systemic lupus erythematosis, allograft rejection, asthma, graft-versus-host-disease, congestive heart failure and cystic fibrosis, wherein the agonist is 3-(4-hydroxy-2-methoxy benzylidene) anabaseine which is 4-OH-GTS-21, or a pharmaceutically acceptable salt thereof.

A previously discovered drug does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.   In the instant case, even though the prior art does not appreciate that the 7nAChr agonist such as 4-OH-GTS-21 represses ILC2-dependent AHR leading to treatment of the inflammatory disorder such as asthma, this scientific explanation for the prior art’s functioning does not make the claims patentable since said explanation does not lead to a new use since the prior art specifically teaches treating inflammatory conditions including asthma comprising the same compounds as claimed in the instant claims.  Thus the method disclosed in the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. U.S. Patent No. 7,273,872 B2 as applied to claims 1, 2 and 4 above and further in view of Cormier et al. U.S. Publication No. 2005/0130990 A1.
Claim 5 of the instant application further claims administering an additional therapeutic agent.
Tracey et al. does not teach administering an additional therapeutic agent. 
Cormier et al. teaches the use of nicotine receptor agonists for treating inflammatory pulmonary diseases which can be used alone or in combination with other 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Tracey et al. which claims the treatment of asthma comprising the administration of the 7 nicotinic receptor agonists, 4-OH-GTS-21 and GTS-21 with the teachings of Cormier et al. which teaches the use of nicotine receptor agonists including the 7 nicotinic receptor agonist, GTS-21 for treating inflammatory pulmonary diseases including asthma which can be used alone or in combination with other anti-inflammatory drugs to alleviate pulmonary diseases.  Thus an ordinary skilled artisan would have been motivated to combine the 7 nicotinic receptor agonists 4-OH-GTS-21 of Tracey et al. with another anti-inflammatory drug to the alleviate pulmonary disease such as a corticosteroid or other anti-inflammatory drug known to treat asthma with a reasonable expectation of providing an improved treatment for asthma.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus claim 5 of the instant application is rendered obvious in view of the cited prior art teachings. 

Conclusion
	Claims 1, 2, 4 and 5 are rejected.  Claims 8, 9, 11, 12, 16-18, 20, 21, 24, 25 and 30 are withdrawn.  Claims 3, 6, 7, 10, 13-15, 19, 22, 23, 26-29 and 31-33 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM